           Case 2:19-cv-00213     ECF No. 1    filed 06/18/19   PageID.1 Page 1 of 8




 1 Joseph H. Harrington

 2 United States Attorney
     Eastern District of Washington
 3 Brian M. Donovan

 4 Assistant United States Attorney
     Post Office Box 1494
 5 Spokane, WA 99210-1494

 6 Telephone: (509) 353-2767

 7                          UNITED STATES DISTRICT COURT
 8                         EASTERN DISTRICT OF WASHINGTON
 9    UNITED STATES OF AMERICA,
10
                                 Plaintiff,                Case No:
11

12           vs.
13    APPROXIMATELY $23,857.90 U.S.                        VERIFIED COMPLAINT FOR
      CURRENCY,                                            FORFEITURE IN REM
14

15                               Defendant.
16

17         Plaintiff, United States of America, by its attorneys, Joseph H. Harrington,
18
     United States Attorney for the Eastern District of Washington, and Brian M. Donovan,
19
     Assistant U.S. Attorney, brings this complaint and alleges as follows in accordance
20

21 with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

22
                                  I. NATURE OF THE ACTION
23
           1.      This is an action to forfeit and condemn to the use and benefit of the
24

25 United States of America the above-captioned Defendant property seized by the
26
     United States Drug Enforcement Administration for violations of Title II of the
27
     Controlled Substances Act, 21 U.S.C. § 801 et seq.
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                               -1
29

30
           Case 2:19-cv-00213     ECF No. 1   filed 06/18/19   PageID.2 Page 2 of 8



                                II. THE DEFENDANT(S) IN REM
 1

 2         2.    The Defendant property consists of the following property:
 3
                 (a) Receipt dated March 6, 2016, for $23,857.90 USD in Northern
 4               Quest Resort and Casino winnings, labeled “JP Safekeeping, barcode
                 number XXXXXX3347 (hereinafter “Casino Receipt”);
 5

 6               (b) The Casino Receipt’s value of $23,857.90 U.S. currency in
                 winnings payable by Northern Quest Resort and Casino.
 7

 8                            III. JURISDICTION AND VENUE
 9
           3.    Plaintiff brings this action in rem in its own right to forfeit and condemn
10

11
     the Defendant property. This Court has jurisdiction over an action commenced by the

12 United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28

13
     U.S.C. § 1355(a). This Court has in rem jurisdiction over the Defendant property
14

15
     under 28 U.S.C. § 1355(b).

16         4.    Upon the filing of this complaint, Plaintiff requests that the Court issue
17
     an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will
18

19 execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule
20 G(3)(c).

21
           5.    Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
22

23 because the acts or omissions giving rise to the forfeiture occurred in this district.

24                                IV. BASIS FOR FORFEITURE
25
           6.    Plaintiff repeats and re-alleges each and every allegation set forth in
26

27 Paragraphs 1 through 5 above.

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                               -2
29

30
           Case 2:19-cv-00213    ECF No. 1    filed 06/18/19   PageID.3 Page 3 of 8



           7.     The Defendant property is liable to condemnation and forfeiture to the
 1

 2 United States for its use, in accordance with the provisions of 21 U.S.C. § 881(a)(6),

 3
     because it constitutes: 1) money, negotiable instruments, securities and other things
 4
     of value furnished and intended to be furnished in exchange for a controlled substance
 5

 6 in violation of the Controlled Substances Act; 2) proceeds traceable to such an

 7
     exchange; and/or 3) money, negotiable instruments, and securities used and intended
 8
     to be used to facilitate a violation of the Controlled Substances Act.
 9

10                                          V. FACTS
11
           8.     In 2014, the Spokane Violent Crime Gang Enforcement Team
12

13
     (SVCGET), which includes the Federal Bureau of Investigation and the Spokane

14 Police Department, initiated an investigation into narcotics trafficking activities being

15
     facilitated by several individuals in and around Yakima, Washington, and Spokane,
16

17 Washington, metropolitan areas. The investigation identified several individuals who

18 were facilitating narcotics trafficking in the area including Francisco Martinez-Perez

19
     and Martinez-Perez’s girlfriend Ana Laura Diaz-Negrete, among others.
20

21         9.     Based upon information discovered during the investigation, search

22 warrants and arrest warrants for multiple locations and people were obtained and

23
     executed on June 13, 2017, and June 15, 2017. Pursuant to the search warrants and
24

25 arrest warrants, law enforcement seized various items including multiple vehicles,
26 over $700,000 in US currency, several weapons, ammunition, and large amounts of

27
     cocaine.
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                          -3
29

30
           Case 2:19-cv-00213    ECF No. 1    filed 06/18/19   PageID.4 Page 4 of 8



           10.   On June 15, 2017, in connection with the search warrants and arrest
 1

 2 warrants executed as referenced in Paragraph 9, Detective Brad Richmond and Border

 3
     Patrol Agent Mike Pitts arrived at 9518 E. 4th Avenue, Trailer #61, Spokane Valley,
 4
     Washington, in an attempt to conduct a consent search and contact Ana Laura Diaz-
 5

 6 Negrete and/or Francisco Martinez-Perez.

 7
           11.   Detective Richmond and Agent Pitts made contact with Diaz-Negrete,
 8
     and Agent Pitts took Diaz-Negrete into custody for her immigration status and
 9

10 detained her. She was read a warning of her constitutional rights and Diaz-Negrete

11
     voluntarily gave Agent Pitts consent to search the residence at 9518 E. 4th Avenue,
12

13
     Trailer #61. The reading of her rights and the consent search waiver were audibly

14 recorded. Diaz-Negrete was brought inside the residence by Detective Richmond and

15
     Agent Pitts during the search so she could revoke consent at any time.
16

17         12.   During the search of the residence, law enforcement officers found,

18 among other items, the Casino Receipt dated March 6, 2016, in a back bedroom. Other

19
     items seized from the residence include a box of ammunition and a cell phone in a
20

21 lock safe; a money transfer receipt to Mexico; a certificate of title for a Ford vehicle in

22 the name of Francisco Martinez-Perez; a bill of sale and receipt for the trailer located

23
     at 9518 E. 4th Ave., Trailer #61, in the name of Francisco Martinez-
24

25 Perez; and forged identification including a social security card in the name of Ana L.
26 Diaz with a fake social security number and a permanent residence card.

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                            -4
29

30
           Case 2:19-cv-00213    ECF No. 1    filed 06/18/19   PageID.5 Page 5 of 8



           13.    Diaz-Negrete was asked who owned the Casino Receipt. She stated that
 1

 2 the Casino Receipt was owned by Israel Barbosa. Diaz-Negrete identified Barbosa as

 3
     the nephew of Martinez-Perez. Barbosa’s address of residence was listed by the
 4
     Department of Licensing as 9518 E. 4th Avenue, Trailer #61.
 5

 6         14.    As part of the SVCGET investigation, Francisco Martinez-Perez and Ana
 7
     Laura Diaz-Negrete were both identified as individuals involved with the trafficking
 8
     of illegal controlled substances in the Spokane area. Intelligence gathered indicates
 9

10 that Francisco Martinez-Perez is in the hierarchy of a Mexican cartel-affiliated drug

11
     trafficking organization and is known to distribute kilogram-level quantities of
12

13
     cocaine and methamphetamine in Eastern Washington.

14         15.    A report run by Washington State Employment Security Department on
15
     September 27, 2016, shows no wages reported by employers for Francisco Martinez-
16

17 Perez from July 1, 2013, through June 30, 2016.

18         16.    A report run by Washington State Employment Security Department on
19
     June 14, 2016, shows no wages reported by employers for Ana Laura Diaz-Negrete
20

21 from January 1, 2013, through March 31, 2016.

22         17.    At the time of the search, Barbosa was 18 years old (DOB: 5/28/1999).
23
     However, as of the date on the Casino Receipt, Barbosa was 17 years old, under the
24

25 legal age for gambling in the state of Washington.
26         18.    Barbosa was charged with a first degree assault with a knife that occurred
27
     on April 23, 2016, at Taqueria la Flor de Michoacan, the restaurant owned by Diaz-
28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                           -5
29

30
           Case 2:19-cv-00213    ECF No. 1      filed 06/18/19   PageID.6 Page 6 of 8



     Negrete and/or Martinez-Perez which, according to the underlying investigation, was
 1

 2 used as a front for narcotics trafficking.

 3
           19.    As a result of the underlying ongoing investigation into narcotics
 4
     trafficking, law enforcement officers received information that Martinez-Perez fled to
 5

 6 Mexico in late April 2016 or early May 2016. Law enforcement officers also received

 7
     information that Barbosa accompanied Martinez-Perez to Mexico at this time.
 8
           20.    Detective Richmond notified the Northern Quest Resort and Casino of
 9

10 the intended seizure of the US currency as it was believed that the jackpot was won

11
     with proceeds from illegal narcotics trafficking.
12

13
           21.    On June 20, 2017, related to the ongoing narcotics trafficking

14 investigation, the United States filed an Indictment charging several individuals,

15
     including Martinez-Perez, with Conspiracy to Distribute Cocaine and 500 Grams or
16

17 More of a Mixture and Substance Containing a Detectable Amount of

18 Methamphetamine in violation of 21 U.S.C.

19
     §§ 846, 841(a)(1),(b)(1)(A)(viii).
20

21         22.    On July 11, 2017, the United States filed a Superseding Indictment which

22 contained a forfeiture allegation against the Casino Receipt seized from 9518 E. 4th

23
     Ave., Trailer #61, on June 15, 2017.
24

25         23.    There are no known claims by any individuals to the Casino Receipt.

26 Martinez-Perez remains a fugitive who is believed to reside in Mexico. Barbosa, an

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                           -6
29

30
           Case 2:19-cv-00213    ECF No. 1    filed 06/18/19   PageID.7 Page 7 of 8



     uncharged co-conspirator in the related criminal case, remains a fugitive in relation to
 1

 2 his Washington State assault charge and is believed to continue to reside in Mexico.

 3
                                       VI. CONCLUSION
 4
           WHEREFORE, Plaintiff requests that the Clerk of the Court issue a warrant for
 5

 6 the arrest of the Defendant property; that notice of this action be given to all persons

 7
     who reasonably appear to be potential claimants of interests in the property; that the
 8
     Defendant property be forfeited and condemned to the United States of America; that
 9

10 Plaintiff be awarded its costs and disbursements in this action and for such other and

11
     further relief as this Court deems proper and just.
12

13
           DATED this 18th day of June 2019.

14
                                      Joseph H. Harrington
                                      United States Attorney
15

16
                                      s/ Brian M. Donovan
                                      Brian M. Donovan
17                                    Assistant United States Attorney
18

19                                      VERIFICATION
20         I, Devin Presta, hereby verify and declare under penalty of perjury that I am a
21
     Task Force Officer with the Federal Bureau of Investigation/Eastern Washington
22

23 Spokane Regional Safe Streets Task Force in Spokane, Washington, that I have read

24 the foregoing Verified Complaint in rem and know the contents thereof, and that the

25
     matters contained in the Verified Complaint are true to my own knowledge, except
26

27

28
     VERIFIED COMPLAINT FOR FORFEITURE IN REM                                           -7
29

30
Case 2:19-cv-00213   ECF No. 1   filed 06/18/19   PageID.8 Page 8 of 8
                                 Case 2:19-cv-00213                                      ECF No. 1-1                          filed 06/18/19                           PageID.9 Page 1 of 1
JS   44    (Rev.0E/18)
                                                                                            CIVIL COVER SHEET
TheJS44civilcoversheetandtheinformationcontainedherernneitherreplacenorsupplementthefilingandseniceofpleadingsorotherpapersasrequiredbylaw,         exceptas
providedb^ylocalrulesofco.urt. This.form,approvedbytheJudrcial Confirenceofth6UnitedStatesrnSeptemberlgT4l isrequiredfortheiuleoftheilerkof'Couiforth'e
purpose of initiating the civil docket sheet. (Si,E INSTRUCTT)NS oN Nr..y[ pAGIi oF THts t-oR]vr.)

I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS
 United States of America                                                                                                           Approximately $23,857.90 U.S. Currency

         (b)   County ofResidence ofFirst Listed Plaintiff                                                                            County ofResidence ofFirst Listed                        Defendant Spokane
                                          (I;XCEPT IN L/.5- PI,AINTII.-t.                                                                                                   (1   N { I.S. P I -AINTJ F-1.' (-ASES   O N I.Y)

                                                                                                                                      NOTE:             IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                                                        THE TRACT OF LAND INVOLVED.

     (C) Attomevs lLtm             Nome AJ,lres.s an,l Telenhone Numhert                                                              Attomeys (lf           Knou n)
Briah M. Doriovan, AUSA, United Stdtes Attorn6y's Office, P.O. Box
'1494, Spokane, WA 99210-1494 (509) 353-2767



II.      BASIS OF JURISDICTION fpr"., o, "x"                                  in one Box ont',)                       III.    CITIZENSHIP OF PRINCIPAL PARTIES                                                       (ptace an x" in one Boxfor uaintrfl
                                                                                                                                 (Fot I )iw   rsi ry'   ('ases Onl')                                                    and One Rox/or Defendant)
il f       U.S. Govelment                      0 3     Federal Question                                                                                            PTF DEF                                                                PTF      DEF
               Plaintiff                                  M.S. (iovemment Nor a           I'art'y'.1                         CitizenofThisState                    J I O I                   lncorporated or Principal Place               O4      O    4
                                                                                                                                                                                                ofBusiness In This State

D2         U.S. Govement                       0 4     Diversity                                                         CitizenofAnotherState O 2                                 O         hcorpomtedazdPrincipa.lPlace                   O5     O    5
              Defendmt                                   (lndicate Citizenship of Parties in ltem        lll)                                                                                    ofBusiness [n Another State

                                                                                                                         CitizenorSubjectofa O3                                    O     3   ForeigrrNation                                 O6     06

ry.        NATURE OF SUIT                                       in One Bor                                                                                                         Click here for

D I l0 lnsumce                                    PERSONAL   INJLIRY PERSONAL INJURY                                           625 Drug Related Seirue                 A     422 Appeal 28 USC I 58                    D   375 False Claims Act
o    120   Muine                              O    Airplme
                                                  310                J 365 Personal Injury -                                       ofProperty2l USC88l                 ll    423 Withdrawal                            O 376QuiTm(31         USC
o    130 Miller Act                          0    315 AirplmeProduct        Prcduct Liability                                  690 Other                                         28 USC 157                                    3729(a))
o      Negotiable lnstrument
     140                                            Liability        O 367 Health Cre/                                                                                                                                 D   400 State Reapportiomenl
o    150 Recoveryof Overpayment              D 320 Assault. Libel &        Phmaceutical                                                                                                                                    410 Antitrut
       & Enforcement ofJ                            Slmder                 Peaonal Injury                                                                              O     820 Copyrights                                430 Banks md Baking
D l5 I Medicae Act                           3 330 Fedeml Employers'       Product Liabiliq-                                                                           -     830 Pateni                                    450 Commerce
n    I   52 Recovery ofDefaulted                    Liability        0 368 Asbestos Personal                                                                           0     835 Patent - Abbreviated                      460 Deportation
            Student Loms                     D 340 Muine                    tnjury Product                                                                                           New Drug Application                  470 Racketeer Influenced and
           (Excludes Veterils)               O 345 Muine Product            Liability                                                                                  0     840 Trademuk                                       Compt Organizations
D   53 Recovery ofOverpalment
     I                                              Liability         PERSoNAL PROPERTY                                                                                                                                    480 Consmer Credit
       of Veterm's BeneEts                   D 350 Motor Vehicle     O 370 Other Fmud                                    0     710 FairLabor                             86lHlA(t3e5ff)                                    485 Telephone Consmer
J I 60 Stockholders' Suits                   D 355 Motor Vehicle     O 371 Truth in Lending                                        Act                                 O 862 Black Lug (923)                                    Protection Act
o I 90 Other Contract                              Product Liability O 380 Other Personal                                0     720 LaborA4magement                     O 863 DIWC/Dlww (a0s(g))                        o   490 Cable/Sat TV
D I 95 Contract Product Liability            O 360 Other Personal          Property Dmage                                          Relations                           O 864 SSID TitIC XVI                            n   850 Secuities/ComoditieV
o    t96 Fmchise                                   Inju.y            D 385 Propen)* Dmage                                O     740 Railway Labor Act                   3    865 RSI (aos(g))                                  Exchmge
                                             D 362 Prsonal tnjuy -         Product Liability                             O     751 Fmily md Medical                                                                    a, 890 Other Statutory Actions
                                                                                                                                   Leave Act                                                                           d 891 Agncultml Acts
                                                                                                                         O     790 Other Labor Litigation                                                              o 893 Enviromental Matters
o 210      Lmd Condemation                   O    440 Other Civil tughts                 Habeas Corpus:                        791 Employee Retirement                 D    870     Tues (U.S. Plaintiff               n   895 Freedom of lnfomation
o 220      Foreclosure                       D 441 Voting                            0   463 Alien Detainee                        hcome Secuity Act                                   or Defendut)                            Act
a 230      Rent Lece     &   Ejectment       0 442 Employment                        0   5 l0 Ntotions to Vacate                                                       O    871     IRS-Third      Party'              J   896.Arbitration
D 240      Torts to Lad                      O 443 Housing/                                   Sentence                                                                                 26 USC 7609                     o   899 Administrative Procedue
J 245      Tort Product Liability                     Accomodations                  0   530 Geneml                                                                                                                            Acfieview or Appeal of
0 290      All Other Real Property           O 445 Amer. w/Disbilities          -    0   535 Death Penalty                                                                                                                     Agency Decision
                                                      Emplolment                         Other:                                462 Natualiation Application                                                                950 Constitutionality of
                                             D    446 Amer. w/Dimbilities -          O   540 Mudmus & Other                    465 Other Immigration                                                                            State Statutes
                                                      Other                          O   550 Civil Rights                          Actions
                                             0    44E Education                      J   555 Prison Condition
                                                                                     O   560 Cii,il Detainee -
                                                                                              Conditions of
                                                                                              Confinement
         ORIGIN          (Place on   "X" in One Bor     Onty)
           Original             02       Removed from                O 3            Remanded from                O4      Reinstated or            D       5 Transferred from                 O 6 Multidistrict                    O 8 Multidistrict
           Proceeding                    State Court                                Appellate Court                      Reopened                           Another Drstrict                          Litipation -                      Litigation -
                                                                                                                                                                                                      Traisfer                          Direct File
                                                   C^itg tl.re_U,S   Civi! Statute under rvhich you             are   ftling   (Do not cilejurisdictionol statut* unl6s divedi\/)
                                                    21 U.S.C. A 881
          CAUSE OF ACTION                          Brief descriotion of cause
                                                    civil forfeiture of drug proceeds
VII.       REQUESTED IN                            O    cupcr        rF THrs ts A cLASS ACTToN                                 DEMAND         $                                          CHECK YES only if demanded in complaint
           COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.
                                                                                                                                                                                         JURY DEMAND:                          fl Yes XNo
VIII.       RELATED CASE(S)
                                                      (See   in,tlmctions).
            IF ANY                                                                                     Nielsen
                                                                                    JIIDGE                                                                                  DocKETNUMBER 17-CR-0101-WFN-10
DATE                                                                                      ICNATURE OF A                        OF RECORI)
06t18t2019

    RECEIPT #                            AMOUNT                                              APPLYING IFP                                                JUDGE                                       MAC, JUDGE
